Citation Nr: 9917615	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on verified periods of active duty from 
March 1962 to June 1966 and November 1967 to November 1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  In 
February 1999, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 


REMAND

After reviewing the relevant evidence of record in light of 
the testimony presented at the February 1999 hearing, the 
Board concludes that additional development is warranted.  
Initially, the Board finds that VA clinical evidence dated in 
August 1998 and additional evidence submitted at the February 
1999 hearing that has not been addressed by the RO is 
"pertinent" to the claim on appeal.  Thus, as the veteran 
did not waive initial consideration of this evidence by the 
RO, the RO upon remand will be requested to consider this 
evidence as it applies to the claim on appeal.  
38 C.F.R. § 20.1304(c) (1998).  In addition, while VA 
laboratory studies dated in 1998 and 1999 are of record, it 
is unclear whether all of the records from a VA examination 
of the liver, gall bladder and pancreas scheduled in November 
1998 have been obtained.  Accordingly, the RO will be 
requested to obtain any recent VA examination reports or 
other clinical records not already associated with the claims 
file which may be available.  Finally, in light of this 
necessary development discussed above, the RO will be 
requested to schedule the veteran for another VA examination 
to determine the degree to which residuals of the service-
connected hepatitis interfere with the veteran's ability to 
work.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain and associate 
with the claims file any VA examination 
or clinical reports dated in 1998 or 1999 
that are not already of record.  The 
veteran should be requested to assist in 
obtaining these records as necessary, and 
the claims file should contain 
documentation of the attempts made to 
obtain the records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).
 
2.  The veteran is to be afforded an 
appropriate VA examination to determine 
the severity of the residuals 
attributable to the service-connected 
hepatitis.  The examiner is asked to 
express an opinion as to the degree to 
which these residuals, separate and apart 
from other disabilities, interfere with 
the veteran's ability to work.  The 
claims file is to be made available to 
the examiner. 

3.  If the claim for a total disability 
rating for compensation based on 
individual unemployability remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, to 
include documentation of consideration of 
the VA clinical evidence dated in August 
1998 and the evidence submitted at the 
February 1999 hearing, and citations to 
the relevant laws and regulations as 
needed.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



